                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

WILLIAM C. FLOYD JR.,

                   Petitioner,                             8:13CV195

      vs.
                                                       MEMORANDUM
                                                        AND ORDER
SCOTT FRAKES, Director of the
Nebraska Department of Correctional
Services; and BRAD HANSEN, Warden
Tecumseh State Correctional Institution;

                   Respondents.

       This matter is before the court on Petitioner William C. Floyd Jr.’s Motion
for Enlargement of Time to Amend Brief. (Filing No. 191.) On April 11, 2019,
Floyd submitted an objection (filing no. 186) and a 65-page brief (filing no. 187) in
response to Respondents’ answer (filing no. 143) and brief (filing no. 144). Floyd
now asks for an additional 30 days to amend his brief. Upon consideration and for
the reasons previously expressed by this court (see filing nos. 175, 182, & 185),

    IT IS ORDERED that Petitioner’s Motion for Enlargement of Time to
Amend Brief (filing no. 191) is denied.

      Dated this 30th day of April, 2019.

                                             BY THE COURT:

                                             s/ Richard G. Kopf
                                             Senior United States District Judge
